Per Curiam.

We think the judge of probate had the power, and that under the circumstances it was his duty, to grant this petition. It was presented a considerable time before the expiration of the eighteen months allowed by the statute for keeping open the commission. The mere return and acceptance of the report of the commissioners will not prevent the allowance of further time to creditors to present their claims. The decree is reversed, and the commission is to be extended for the term of one month.1

 See Revised Stat. c. 68, § 4; Todd v. Darling, 2 Fairfield, 34.